DETAILED ACTION
	The amendment filed 11/20/2020 is acknowledged and has been entered.  
Claims 147-159, 161-164, 167-175 are currently pending in the application and are addressed herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species filed 11/20/2020 is acknowledged.  However, upon completing search and consideration of the elected species, it was determined that the rejection(s) applied herein to the elected species would also apply to the non-elected species.  Accordingly, the species election requirement is hereby withdrawn and all pending claims (and species) are examined herein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 147-159, 161-164, 167-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,406,113 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other.

MPEP 804 II B 2(a) states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)… The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art. Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim...

Therefore, the double patenting rejection of the instant claims over the claims of the ‘113 patent is appropriate.


Claims 147-159, 161-164, 167-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,322,091 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 159, 162-163, 167-175 although the ‘091 patent does not explicitly recite the required limitations in the claims, the claims broadly encompass those specific limitations.  Using the specification as a dictionary to define the broad claims, it is clear that the specification defines the broad claims as encompassing the specific limitations of claims 159, 162-163 and 167-175.  For instance, although the patented claims do not explicitly require that the LNP comprises PEG DMG, DSPC, or the specific molar ratios of the components of the LNP, the specification of the ‘091 patent indicates that the LNP comprises PEG DMG and DSPC (e.g. see 356:34-44; 358:1-8) and also teaches that the molar ratios of the components of the claimed LNP can be within the requirements of the instant claims (e.g., see 357:53 thru 358:20, etc.).

Therefore, the double patenting rejection of the instant claims over the claims of the ‘113 patent is appropriate.

Claims 147-159, 161-164, 167-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,322,090 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a lipid nanoparticle (LNP) comprising: (i) a first mRNA comprising an open reading frame (ORF) encoding a human IL-23 polypeptide and (ii) a second mRNA comprising an ORF encoding a human IL-36 gamma polypeptide, wherein the LNP comprises an ionizable amino lipid, a phospholipid, a sterol, and a PEG-modified lipid (see claim 147).  Claim 1 of the ‘090 patent is drawn to a lipid nanoparticle comprising: (i) a first mRNA comprising an open reading frame (ORF) encoding a human IL-23 polypeptide, wherein the ORF is at least 80% identical to the nucleotide sequence of SEQ ID NO: 141; (ii) a second mRNA comprising an ORF encoding a human IL-36 gamma polypeptide, wherein the ORF is at least 80% identical to the nucleotide sequence of SEQ ID NO: 143; and (iii) a third mRNA comprising an ORF encoding a human OX40L polypeptide, wherein the ORF is at least 80% identical to the nucleotide sequence of SEQ ID NO: 145; and claim 14 indicates that the LNP comprises a ionizable amino lipid having formula18, and claim 15 indicates that the LNP of claim 14 further comprises a phospholipid, a sterol and a PEG-modified lipid.  It is noted that SEQ ID NO: 141 of the ‘090 patent encodes a polypeptide comprising IL12p40 and IL-23p19 
Regarding claims 159, 162-164, 167-175 although the ‘090 patent does not explicitly recite the required limitations in the claims, the claims broadly encompass those specific limitations.  Using the specification as a dictionary to define the broad claims, it is clear that the specification defines the broad claims as encompassing the specific limitations of claims 159, 162-164 and 167-175.  For instance, although the patented claims do not explicitly require that the LNP comprises PEG DMG, DSPC, and cholesterol or the specific molar ratios of the components of the LNP, the specification of the ‘090 patent indicates that the LNP comprises PEG DMG, DSPC and cholesterol and also teaches that the molar ratios of the components of the claimed LNP can be within the requirements of the instant claims (e.g., see 361:46 thru 362:16, etc.).
Therefore, it is clear that the specification of the ‘113 patent defines the broadly claimed patent as specifically encompassing the instant claimed lipid nanoparticle. See MPEP 804 II B 2(a).
Therefore, the double patenting rejection of the instant claims over the claims of the ‘113 patent is appropriate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635